      Case 1:20-cv-00145-SPW-TJC Document 5 Filed 10/26/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


STEVE SMITH,                                      CV 20-145-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

PFIZER, INC., PHARMACIA LLC,
f/k/a Pharmacia Corporation, PARKE,
DAVIS & COMPANY LLC, and
WARNER-LAMBERT COMPANY
LLC, f/k/a Warner-Lambert Company,

                    Defendants.

      Plaintiff moves for the admission of Connor G. Sheehan to practice before

this Court in this case with John Heenan to act as local counsel. Mr. Sheehan’s

application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Connor G. Sheehan pro hac vice is GRANTED on the condition that Mr. Sheehan

shall do his own work. This means that Mr. Sheehan must do his own writing, sign

his own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
      Case 1:20-cv-00145-SPW-TJC Document 5 Filed 10/26/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Sheehan, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 26th day of October, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
